Citation Nr: 0101221	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-10 765	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to secondary service connection for 
mechanical low back pain.

2.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.

3.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal was docketed at the Board in 1999.

The first issue listed on the title page will be addressed in 
the decision below.  The final two issues listed on the title 
page will be addressed in a remand appearing at the end of 
the decision.


FINDING OF FACT

Mechanical low back pain is causally related to service-
connected disablement involving each of the veteran's knees.


CONCLUSION OF LAW

Mechanical low back pain is proximately due to or the result 
of service-connected disablement.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds, with respect to the veteran's claim for 
secondary service connection for mechanical low back pain, 
that all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096.  Copies of treatment records have been 
obtained and the veteran has been examined by VA for such 
claimed disability.

Secondary service connection may be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection is in effect for left 
knee chondromalacia and for right knee chondromalacia.  

The veteran contends that he presently has mechanical low 
back pain of chronic derivation which is directly 
attributable to impairment associable with his service-
connected chondromalacia involving each knee.  In this 
regard, when the veteran was examined by VA in April 1996, 
the diagnoses included chronic mechanical back pain.  When he 
was seen for VA outpatient treatment in September 1996, the 
veteran related that he had developed low back pain 
"approx[imately] 6 yrs." earlier while laboring as a 
construction worker.  When he was seen for VA outpatient 
treatment in apparently October 1997, the possibility was 
noted that his low back pain was related to his service-
connected knee impairment.  

When he was examined by VA in July 1998, the veteran related 
that he experienced "low back pain all day every day."  X-ray 
examination of the veteran's lumbar spine revealed arthritis.  
The pertinent examination diagnosis was mechanical low back 
pain; the VA examiner further opined that the veteran's 
"[b]ack condition" was not etiologically related to his "knee 
conditions".  When the veteran was seen for VA outpatient 
treatment in October 1998, he complained of experiencing knee 
and low back pain.  The impression, apparently rendered 
without benefit of physical examination, was myofascial low 
back pain related to impairment associable with his service-
connected chondromalacia involving each knee.



In considering the veteran's claim for secondary service 
connection for mechanical low back pain, the Board observes 
that, apparently by his own admission, he initially 
experienced low back discomfort in approximately 1990 in 
conjunction with his employment in the construction field.  
Such consideration, to be sure, does not necessarily preclude 
bilateral knee impairment as the etiological precipitant of 
such discomfort.  The Board cannot overlook that the VA 
examiner in July 1998 indicated affirmatively that the 
veteran's "[b]ack condition" was not etiologically related to 
his "knee conditions".  However, the Board notes that such 
opinion is wholly declarative and unaccompanied by any 
clinical rationale as a basis for the opinion.  In contrast 
to such opinion, when the veteran was subsequently seen for 
VA outpatient treatment in October 1998, he was assessed as 
having myofascial low back pain related to impairment 
associable with his service-connected chondromalacia 
involving each knee.  While the latter opinion is similarly 
not supported by any articulated clinical rationale, the 
Board finds it to be significant that the preceding year, 
when he was seen by apparently a different VA physician, the 
possibility that his low back pain was related to his 
service-connected knee impairment was affirmatively 
entertained.  Owing to the foregoing consideration, the Board 
is of the view that the October 1998 VA opinion (assessing 
the veteran as having myofascial low back pain related to 
impairment associable with his service-connected 
chondromalacia involving each knee) may be of greater 
clinical integrity than that rendered by the VA examiner in 
July 1998 (i.e., the veteran's "[b]ack condition" was not 
etiologically related to his "knee conditions").  In view of 
the foregoing, then, the Board is of the opinion that 
secondary service connection for mechanical low back pain is 
in order.  Such benefit is, consequently, granted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. § 3.310.

ORDER

Secondary service connection for mechanical low back pain is 
granted.




REMAND

With respect to the final two issues listed on the title 
page, service connection is in effect for left knee 
chondromalacia and for right knee chondromalacia.  Relative 
to each disability, the RO has assigned a 10 percent rating 
under the provisions of Diagnostic Codes 5009-5019 of the VA 
Schedule for Rating Disabilities.  The Board observes that 
the provisions of Code 5009 contemplate the affirmative 
presence of arthritis (of some type), with the same to then 
be evaluated as rheumatoid arthritis under 38 C.F.R. Part 4, 
Diagnostic Code 5002 (2000).  However, while pertinent X-ray 
examination performed by VA in July 1998 revealed "[m]inimal" 
arthritis involving the right knee, there was no indication 
of arthritis involving the left knee on pertinent X-ray 
examination performed by VA in April 1996 or July 1998, and 
the results of such diagnostic study relative to the left 
knee, as performed by VA in February 2000, were "unchanged" 
from the July 1998 X-ray.  Given the foregoing, the Board is 
of the opinion that pertinent examination by VA, as specified 
in greater detail below (to also, for updating purposes, 
pertain to the right knee), should be performed before 
further related appellate action ensues.  Further development 
to facilitate the accomplishment of the same is, therefore, 
specified below.

The Board's perusal of the record further discloses that, 
subsequent to an August 1999 rating denial of the veteran's 
claim of entitlement to a total rating based on 
unemployability due to service-connected disabilities (TDIU), 
the veteran conveyed disagreement with the same in an item of 
correspondence dated in December 1999.  On assessing the 
foregoing in conjunction with pertinent observations made by 
the United States Court of Appeals for Veterans Claims in 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the 
Board is of the view that the above-addressed claim for a 
TDIU must, in the present remand, be formally referred to the 
RO for the issuance of an appropriate Statement of the Case 
(SOC) to the veteran.  Further development pertaining to the 
foregoing is, accordingly, specified below.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the full name(s), address(es) and 
approximate date(s) of treatment relative 
to any medical care rendered him, with 
respect to either knee, by any non-VA 
health care provider since 1996.  If 
appropriate and after securing the 
necessary release(es), the RO should 
obtain these records.  In any event, the 
RO should take appropriate action to 
procure copies of all clinical reports 
which may have been prepared in 
conjunction with outpatient treatment 
rendered the veteran since October 1998 
at the VA Outpatient Clinic in Winston-
Salem, North Carolina and the VA Medical 
Center in Salisbury, North Carolina.

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, to determine the current 
severity of his service-connected 
chondromalacia relative to each knee.  X-
ray examination of the left knee is 
essential, and any other special 
diagnostic studies deemed necessary 
should also be performed.  In addition, 
the examiner should determine whether 
either knee exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination; the 
examiner should also address whether pain 
involving either knee could significantly 
limit functional ability during flare-ups 
or when either knee is subject to periods 
of extended use such as ambulation for 
extended distances.  It is imperative 
that the examiner be provided with a copy 
of this remand, and the claims folder 
should be made available to the examiner 
for review prior to the examination.   

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  
Any necessary corrective action should be 
undertaken.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final two issues listed 
on the title page.  The RO should consider 
separate evaluations for each knee for 
instability and arthritis, pursuant to 
VAOPGCPREC 23-97 (July 1, 1997).  
Diagnostic Code 5258 should also be 
specifically considered, as requested by 
the veteran.

6.  If the benefit sought relative to 
either of the final two issues listed on 
the title page remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.  An appropriate 
period of time should be allowed for 
response.  In any event, in accordance 
with Manlincon, supra, the RO should issue 
a SOC pertaining to its August 1999 rating 
denial of the veteran's claim for a TDIU.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

